                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

G S HOSPITALITY, LLC                                 CIVIL ACTION NO. 21-cv-1741

VERSUS                                               CHIEF JUDGE HICKS

ZURICH AMERICAN INSURANCE CO                         MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       GS Hospitality, LLC (“GS”) filed this civil action against Zurich American

Insurance Company (“Zurich”) for damages arising from an insurance contract dispute. GS

filed the suit based on an assertion of diversity jurisdiction, which puts the burden on it to

set forth specific allegations that show complete diversity of citizenship of the parties and

an amount in controversy over $75,000. More information about the citizenship of the

parties is needed to ensure diversity jurisdiction exists.

       The complaint alleges that GS owns property in Bossier City and “is situated in

Bossier Parish, Louisiana.” The citizenship of an LLC is determined by the citizenship of

all of its members, with its state of organization or principal place of business being

irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008). “A party

seeking to establish diversity jurisdiction must specifically allege the citizenship of every

member of every LLC or partnership involved in a litigation.” Settlement Funding, L.L.C.

v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017). If the members are

themselves partnerships, LLCs, corporations or other form of entity, their citizenship must

be alleged in accordance with the rules applicable to that entity, and the citizenship must

be traced through however many layers of members or partners there may be. Mullins v.
TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009); Rodidaco, Inc. v. Chesapeake

Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018). GS will need to file an

amended complaint that specifically identifies its members and alleges the citizenship of

each member.

       The complaint alleges that Zurich is “a foreign insurer” with its principal place of

business in Illinois. The complaint does not allege Zurich’s type of entity. If it is a

corporation, it is deemed to be a citizen of (1) the state in which it was incorporated and

(2) the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1). To

establish diversity jurisdiction, a complaint or notice of removal must set forth “with

specificity” a corporate party’s state of incorporation and its principal place of business.

“Where the plaintiff fails to state the place of incorporation or the principal place of

business of a corporate party, the pleadings are inadequate to establish diversity.” Joiner

v. Diamond M Drilling Co., 677 F.2d 1035, 1039 (5th Cir. 1982).

       GS must specifically state in its amended complaint whether Zurich is a corporation

or some other form of entity or association. If it is a corporation, the amended complaint

will need to specifically identify its state of incorporation and the state in which it has its

principal place of business. If it is an unincorporated association, the amended complaint

will need to specifically identify each of its members and their citizenship. The amended

complaint is due by July 8, 2021.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of June, 2021.




                                         Page 2 of 2
